Case 2:18-cv-11518-SDW-LDW Document 40 Filed 03/29/19 Page 1 of 4 PageID: 427




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW .JERSEY


  CELCENE CORPORATION,

                         Plaintiff,                      Civil Action No. 17-6842 (SDW)(LDW)
                                                         Civil Action No. 18-11518 (SDW)(LDW)
         V.


  LOTUS PHARMACEUTICAL CO., LTD.                        (Electronically Filed)
  and ALVOCEN PINE BROOK, LLC,

                         Defendants.


                                       CONSENT JUI)GMENT

                 Plainti IT Celgene Corporation (“Celgene”) and Defendants Lotus Pharmaceutical

  Co., Ltd. and Alvogen Pine Brook [AL (collectively, “Lotus”), the parties in the above-

  captioned action, hereby stipulate and consent to   entry of   judgment and an injunction in this

  action as follows:

                 IT IS this1ay of__________

                 ORDERED, ADJUDGED, AND DECREED as follows:

                         This Court has jurisdiction over the subject matter of the above action and

  has personal jurisdiction over the parties for purposes of this action only, including as set forth

  below in Paragraph 6 of this Consent Judgemeni.

                 2.      As used in this Consent .Judgment, the term “Lotus ANDA Product” shall

  mean a drug product manufactured, imported, sold, offered for sale, marketed, or distributed

  pursuant to Abbreviated New Drug Application No, 210480 in or for the United States of

  America, including its territories, possessions, and the Commonwealth of Puerto Rico.

                 3. As used in this Consent .Judgmcnt, the term “Patents—in—Suit” shall mean U.S.

  Patent Nos. 5.635,517; 6,3 15,720; 6,561,977; 6,755,784; 7,189,740; 7,465,800; 7,855,21 7;
Case 2:18-cv-11518-SDW-LDW Document 40 Filed 03/29/19 Page 2 of 4 PageID: 428




  7,968,569; 7,977,357; 8,193,219; 8,315,886; 8.404,717; 8,431,598; 8,530,498; 8,626,531:

  8,648,095; 9,056,120; 9,101,621; and 9301,622.

                 4.      Until expiration of the Patents.ineSuit, Lotus, including any of Its

  successors and assigns, is enjoined from infringing the PateniseineSuit, on its own part or through

  any third party on its behalf, by making, having made, using, selling, offering to sell, importing.

  or distributing of the Lotus ANDA Product in or for the United States of America, including its

  territories, possessions, and the Commonwealth of Puerto Rico. unless and to the extent

  otherwise specifically authorized by Celgene, and is further enjoined from assisting or

  cooperating with any third parties in connection with any infringement of the Patents-in-Suit by

  any such third panics in connection with making. having made, using. selling, offering to sell.

  importing. or distributing of any lenalidomide-containing drug product that references NDA

  2 1-880 in or for the United States of America, including its territories, possessions, and the

  Commonwealth of Puerto Rico. unless and to the extent otherwise speeifically authorized by

  Celgene.

                 5.      Compliance with this Consent Judgment may be enforced by Celgene and

  its respective successors in interest or assigns.

                 6.      This Court retains jurisdiction to enforce the terms of this Consent

  Judgment and to enforce and resolve any disputes related thereto.

                 7.       All claims, counterclaims, affirmative defenses and demands in this action

  are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

  party.




                                                      -2-
Case 2:18-cv-11518-SDW-LDW Document 40 Filed 03/29/19 Page 3 of 4 PageID: 429




                     8,      Nothing herein prohibits or is intended to prohibit Lotus from maintaining

  any “Paragraph IV Ccrtiflcation”       pursuant to   21 U.S.C.   §   355G)(2)(A)(vii)(IV) or pursuant   to   21

  C.F.R.   §   31 4.94(a)( 12) with respect to the Patents-in-Suit.

                     9.      Nothing herein restricts or is intended to restrict the U.S. Food and Drug

  Administration from approving Abbreviated New Drug Appli                                80 or the Lotus

  ANDA Product.




                                                        -3-
Case 2:18-cv-11518-SDW-LDW Document 40 Filed 03/29/19 Page 4 of 4 PageID: 430




  We hereby consent to the form and entry of this Judgment:

  Dated: March 29, 2019



  By:                                           By:     s/ Tedd W. Van Buskirk
                                                        Tedd W. Van Buskirk
        William C. Baton                                Aaron S. Eckenthal
        Saul Ewing Arnstein & Lehr, LLP                 LERNER, DAVID, LITTENB ERG,
        One Riverfront Plaza. Suite 1520                KRUMJ-TOLZ & MENTLIK, LLP
        Newark, New Jersey 07102-5426                   600 South Avenue West
        (973) 286-6700                                  Westfield, N.J 07090-1497
                                                        (908) 654-5000

        1norneys for Ce/gene   Corporation              Attorneys/or Lotus Pharmaceutical Co.
                                                        Lid. anclAlvogen Pine Brook, LLC




                                               -4-
